SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2013 Emclaire Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 001-34527 25-1606091 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Number) 612 Main Street, Emlenton Pennsylvania 16373 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (724) 867-2311 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Emclaire Financial Corp (the “Company”) has prepared a slide presentation to be used at the Company’s Annual Meeting of Stockholders on April 24, 2013.The slide presentation is filed as Exhibit 99.1 hereto pursuant to Regulation FD and is incorporated by reference herein. The slide presentation has also been posted to the Company’s website, www.emclairefinancial.com, under the Events and Presentations tab. The presentation attached hereto as Exhibit 99.1 is being furnished pursuant to this Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (d) Exhibits. Number Description Annual Meeting Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCLAIRE FINANCIAL CORP By: /s/ William C. Marsh William C. Marsh Chairman of the Board, President and Chief Executive Officer Dated: April 24, 2013
